84311: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17899: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84311


Short Caption:CHUR VS. STATE, COMM'R OF INS.Court:Supreme Court


Related Case(s):78301, 81857, 84253


Lower Court Case(s):Clark Co. - Eighth Judicial District - A711535Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/02/2022 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBarbara LumpkinJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantCarol HarterJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantEric StickelsJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantJeff MarshallJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantMark GarberJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantRobert ChurJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantRobert HurlbutJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantSteve FoggJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentThe State of Nevada Commissioner of InsuranceMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Christian M. Orme
							(Hutchison & Steffen, LLC/Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/02/2022Filing FeeFiling Fee due for Appeal. (SC)


03/02/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-06648




03/02/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-06653




03/02/2022Filing FeeE-Payment $250.00 from Angela T. Nakamura Ochoa. (SC)


03/02/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-06678




03/02/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)22-06699




03/23/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-09158




03/23/2022Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. Due date: 7 days. (Docketing Statement) (SC)22-09181




03/28/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 84253/84311. (SC)22-09573




03/28/2022Notice/IncomingFiled Proof of Service on Settlement Judge (Docketing Statement). (SC)22-09580




03/30/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-09850




04/06/2022Order/ProceduralFiled Order to Show Cause.  Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Respondents may file any reply within 14 days from the date that appellants' response is served.  (SC)22-10736




05/06/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-14486




06/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-17899




07/01/2022RemittiturIssued Remittitur.  (SC)22-20823




07/01/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on July 5, 2022. (SC)22-20823





Combined Case View